NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 23, 2016 
                                  Decided May 25, 2016 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD A. POSNER, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
 
No. 15‐2680 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District   
      Plaintiff‐Appellee,                         Court for the Western District of Wisconsin. 
                                                   
      v.                                          No. 15‐CR‐02 
                                                   
PAUL W. STEWART,                                  James D. Peterson, 
      Defendant‐Appellant.                        Judge. 


                                       O R D E R 

       After selling heroin to undercover officers, Paul Stewart pleaded guilty to one 
count of possessing heroin with intent to distribute. 21 U.S.C. § 841(a)(1). The district 
court determined that Stewart was a career offender, see 21 U.S.C. § 851(a), and 
sentenced him to 151 months’ imprisonment, the bottom of the calculated guidelines 
range. Stewart filed a notice of appeal, but his appointed lawyer, who also represented 
Stewart in the district court, asserts that the appeal is frivolous and seeks to withdraw. 
See Anders v. California, 386 U.S. 738 (1967). Stewart has not accepted our invitation to 
respond to counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief that 
explains the nature of the case and addresses potential issues that an appeal of this kind 
might be expected to involve. Because the analysis in counsel’s brief appears to be 
No. 15‐2680                                                                            Page 2 
 
thorough, we limit our review to the subjects discussed by counsel. See United States v. 
Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 
1996).   

       Counsel first considers whether Stewart could challenge the voluntariness of his 
guilty plea or the adequacy of the plea colloquy. Counsel does not say, however, if he 
consulted Stewart about challenging his conviction on this ground. See United States v. 
Konczak, 683 F.3d 348, 349–50 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 
(7th Cir. 2002). Regardless, our own review of the record persuades us that any challenge 
to the plea would be frivolous. The transcript demonstrates that the district court 
substantially complied with the requirements of Federal Rule of Criminal Procedure 11. 
See Konczak, 683 F.3d at 349; United States v. Bowlin, 534 F.3d 654, 656–57 (7th Cir. 2008). 
The court neglected to mention the possibility of forfeiture or restitution, see FED. R. 
CRIM. P. 11(b)(1)(J), (K), but the omission was inconsequential because the court did not 
impose these financial penalties. See United States v. Schuh, 289 F.3d 968, 975 (7th Cir. 
2002); United States v. Fox, 941 F.2d 480, 484–85 (7th Cir. 1991).   

        Counsel next considers whether Stewart could argue that his 151‐month prison 
term is substantively unreasonable but correctly concludes that such a challenge would 
be frivolous. The court imposed the lowest sentence recommended by the guidelines, 
and within‐guidelines prison sentences are presumed reasonable on appellate review. 
Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Martinez, 650 F.3d 667, 671 
(7th Cir. 2011). Counsel has not identified any reason to question the presumption of 
reasonableness, nor have we. Counsel acknowledges that the district court weighed the 
sentencing factors in 18 U.S.C. § 3553(a), in particular Stewart’s “extensive” criminal 
history (noting that defendant’s criminal history in the last 10 years has “shown a 
commitment to a life of crime”), the seriousness of his offense (stating that his drug 
crimes involved aggressive, violent behavior including the use of a BB gun), and the 
need to provide him with educational or vocational training (acknowledging that 
Stewart likely had chosen a life of crime because he did not have job skills or job history 
that would enable him to secure conventional employment).   

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.